In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************* * *
BETHANY BLAGA,           *
                         *                           No. 13-654V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: September 24, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Acute Demyelinating
                         *                           Encephalomyelitis (“ADEM”).
             Respondent. *
****************** ** *

Amber D. Wilson, Maglio, Christopher & Toale, PA, Sarasota, FL, for petitioner;
Traci R. Patton, United States Dep’t of Justice, Washington, DC, for respondent.
                              UNPUBLISHED DECISION1

       On September 10, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Bethany Blaga on September 9, 2013. In her
petition, Ms. Blaga alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on September 21, 2012, caused her to suffer “injuries,” including acute
demyelinating encephalomyelitis (“ADEM”). Petitioner further alleges that she
experienced residual effects of her injuries for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages as a result of her condition.

    Respondent denies that the vaccine is the cause of petitioner’s alleged
ADEM and/or any other injury or condition.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein:

        A. A lump sum of $497,028.00,2 in the form of a check payable to
           petitioner, Bethany Blaga. This amount represents compensation for
           all damages that would be available under U.S.C. § 300aa-15(a); and

        B. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the stipulation attached hereto as “Appendix A,”
           paid to the life insurance company from which the annuity will be
           purchased (the "Life Insurance Company").3

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-654V according to this decision
and the attached stipulation.4

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master

        This sum includes $97,028.00 for future life care plan expenses for the first year
        2

following the entry of judgment, and $400,000.00 for pain and suffering, lost wages, and past
unreimbursable expenses.
        3
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:
            a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
            b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
            c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
               AA+, or AAA;
            d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.
        4
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2